Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 8-11 in the reply filed on 8/3/2021 is acknowledged.  The traversal is on the ground(s) that the inventive groups are related as disclosed but are not distinct as claimed.  This is not found persuasive because in the restriction requirement of 6/4/2021 the Office explained that groups II-V contained different features which reflected different circuits. In contrast to argument, this would appear to indicate different designs and modes of operation. For example claim 5 recites a multiplexer, while claim 8 recites a mixer (and other differences including additional filtering). In summary, one independent claim is not simply a more limited version of a broader claim but appears to be a different circuit.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0281836 A1), and further in view of Elkhatib (US 2016/0066113 A1).
Regarding claim 8, Nguyen teaches a device, comprising:
a low-pass sigma-delta modulator that converts an analog signal to a first digital output signal [fig. 1 #110 first delta sigma modulator takes input from #102 microphone; abstract first modulator passes audible frequencies with high pass response; 0035 first signal channel comprises a decimator…digital microphone signal…single stage or mutli-stage decimeter…decimator preferably comprises a lowpass filter which may be a separate device or integrated with the decimator…suppress or attenuate the ultrasonic frequency [component]];
a first filter device functionally coupled to the low-pass sigma-delta modulator, the first filter device receives the first digital output signal and generates a second output digital signal [0035 first signal channel comprises a decimator…mutli-stage decimeter…decimator preferably comprises a lowpass filter which may be a separate device or integrated with the decimator…suppress or attenuate the ultrasonic frequency [component]];
a band-pass sigma-delta modulator that converts the analog signal to a third output digital signal [#112 second delta sigma modulator also takes input from microphone; abstract second modulator passed ultrasonic frequencies; 0009 The signal transfer function (STF) of the second sigma-delta modulator may exhibit a bandpass response having unity magnitude at the magnitude minimum of the band-reject response.];
a second [device] functionally coupled to the band-pass sigma-delta modulator, the second [device] receives the third digital output signal and generates a fourth output digital signal [00369 
a signal mixer device that receives the fourth output digital signal device and generates a fifth digital output signal [0016 digital down-converter…configured to transpose or down-shift the ultrasonic frequency components of the second digital transducer signal to the audible frequency range. This feature allows the ultrasonic frequency components of the second digital transducer signal to be accurately represented or encoded in a data stream conforming to a standardized digital audio protocol; 0037 down-shift the ultrasonic frequency components to the audible frequency range].

    PNG
    media_image1.png
    353
    633
    media_image1.png
    Greyscale

Nguyen teaches a second sigma delta modulator that comprises a decimator in a single stage or multi-stage topology with a band pass characteristic but does not explicitly teach a second filter device [0030 analog-to-digital converter…modulator…activity detection module…first DSP…; 0031 activity detection module may perform MAD operations; 0033 CODEC 221 may include one or more ADCs and/or digital-to-analog converters (DACs). In a particular 
It would have been obvious to further band pass filter the decimation output as taught by Elkhatib, based on adding band pass filter to the sigma delta modulator having a band pass characteristic as taught by Nguyen a lower quality band pass filter need only be used (i.e., band pass operation distributed across two cascaded stages) (Elkhatib) [0033].
Regarding claim 9, Nguyen also teaches the device of Claim 8, wherein the first digital output signal is representative of an audible signal received at the device and the fifth digital output signal is representative of an ultrasonic signal received at the device, and wherein the device further comprises a processor that operates on the first digital output signal and the fifth digital output signal [0003 This feature allow a microprocessor such as a Digital Signal Processor of the portable communication and computing devices to receive and separately process each of the sound signals for different functions in the portable communication and computing devices.].

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0281836 A1) and Elkhatib (US 2016/0066113 A1) as applied to claim 8 above, and further in view of Brueske (US 2007/0236374 A1).
Regarding claim 10, Nguyen does not explicitly teach … and yet Brueske teaches the device of Claim 8, wherein the first filter device comprises a Chebyshev filter, a Butterworth filter, an elliptical filter, a multi-rate finite impulse response filter, or a multi- rate infinite impulse response filter [0002 ultrasound… receiver includes a sigma-delta analog-to-digital converter for digital receive beamforming; 0031 FIR filters positioned after the sigma delta for reconstruction; 0040 conventional low-pass sigma-delta converter 14 as opposed to a band pass converter.; 0055 The band-pass converter 14 may be tuned for use with specific types of transducers. The low pass converter 14 of FIG. 1 may more likely allow connection with transducers that operate at different frequencies.; 0070 IIR form filter].
It would have been obvious ot replace the first filter as taught by Nguyen, with the FIR/IIR filters as taught by Brueske because these class of filters are simple to construct for sigma delta single bit processing context (Brueske) [0031].
Regarding claim 11, Nguyen as modified by Brueske teaches the device of Claim 8, wherein the second filter device comprises a Chebyshev filter, a Butterworth filter, an elliptical filter, a multi-rate finite impulse response filter, or a multi- rate infinite impulse response filter [0002; 0031; 0040; 0055; 0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645